Report of referee modified by reducing the amount to be paid to Morton Rosenberg, for services outside of his executorship, to the sum of $7,500 per annum, and by reducing the amount to be paid to the attorneys for the executors, Samuel Blumberg and John G. Clark, to the sum of $1,830 and $940 respectively, being compensation at the rate of $10 a day for the number of days spent by each of them respectively on the accounting and trial, with $70 costs, in accordance with sections 278 and 279 of the Surrogate’s Court Act as provided therein at the time of the entry of the surrogate’s decree. As so modified, the referee’s report is confirmed. The testimony of the attorneys before the referee shows that their claim is only for services rendered in the accounting proceeding from June, 1920, to the date of the entry of the decree. Fees for such services are limited by the sections named. This allowance is without prejudice to an application under section 231-a of the Surrogate’s Court Act.  Present — Kelly, P. J., Jayeox, Manning, Young and Lazansky, JJ. Settle order on notice.